Case 3:15-md-02670-JLS-MDD Document 1973-2 Filed 09/19/19 PageID.129743 Page 1 of
                                      15

      1 LATHAM & WATKINS LLP
            Alfred C. Pfeiffer (CA 120965)
      2     Christopher S. Yates (CA 161273)
            Belinda S Lee (CA 199635)
      3     Niall E. Lynch (CA 157959)
      4 505Ashley   M. Bauer (CA 231626)
             Montgomery Street, Suite 2000
      5 San  Francisco, California 94111-6538
        Telephone: 415-391-0600
      6 Facsimile: 415-395-8095
        al.pfeiffer@lw.com
      7 chris.yates@lw.com
        belinda.lee@lw.com
      8 niall.lynch@lw.com
        ashley.bauer@lw.com
      9
     10 Counsel for Defendant
        Dongwon Industries Co., Ltd.
     11
     12                    UNITED STATES DISTRICT COURT
     13                  SOUTHERN DISTRICT OF CALIFORNIA

     14
                                                Case No. 3:15-md-02670-JLS-MDD
     15   IN RE PACKAGED SEAFOOD
          PRODUCTS ANTITRUST                    MDL No. 2670
     16   LITIGATION
                                                DECLARATION OF GABRIELLA
     17                                         KAPP IN SUPPORT OF
          This Document Relates To:             DONGWON INDUSTRIES CO.,
     18                                         LTD.’S MOTION FOR SUMMARY
                                                JUDGMENT
     19   ALL ACTIONS
     20                                         Special Briefing Schedule Ordered
     21                                         Hearing:
                                                Date: February 12, 2020
     22                                         Time: 9:00am
                                                Place: Courtroom 4D
     23                                         Judge: Hon. Janis L. Sammartino
     24
     25
     26
     27
     28

                                                    DECL. IN SUPP. OF DWI’S MOT. FOR SUMM. J.
                                                                        3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 1973-2 Filed 09/19/19 PageID.129744 Page 2 of
                                      15

      1         I, Gabriella Kapp, hereby declare:
      2         1.    I am an attorney licensed to practice law in the State of California. I
      3 am an associate at Latham & Watkins LLP. I have personal knowledge of the
      4 matters recited herein, and if called upon to testify concerning them under oath, I
      5 could and would testify competently thereto.
      6         2.    I make this declaration in support of Dongwon Industries Co., Ltd.’s
      7 Motion for Summary Judgment. As set forth below, copies of the documents,
      8 exhibits, and transcripts cited in the motion are attached to this declaration.
      9         3.    Attached as Exhibit 1 is a true and correct copy of the Declaration of
     10 Myoung Woo Lee, dated May 9, 2019.
     11         4.    Attached as Exhibit 2 is a true and correct copy of the Declaration of
     12 Professor Robert M. Daines, dated September 7, 2019, attaching as Exhibit A, the
     13 Expert Report of Robert M. Daines, dated May 10, 2019.
     14         5.    Attached as Exhibit 3 is a true and correct copy of deposition excerpts
     15 from the transcript of the 30(b)(6) Videotaped Deposition of Sang-Woo Choi for
     16 Dongwon Industries Co. Ltd., dated October 24, 2018.
     17         6.    Attached as Exhibit 4 is a true and correct copy of deposition excerpts
     18 from the transcript of the Videotaped Deposition of Myoung Woo Lee, dated
     19 October 25, 2018.
     20         7.    Attached as Exhibit 5 is a true and correct copy of the Declaration of
     21 Andrew Choe, dated May 10, 2019.
     22         8.    Attached as Exhibit 6 is a true and correct copy of the Declaration of
     23 Robert Scott Meece, dated September 11, 2019, and Exhibits A and B.
     24         9.    Attached as Exhibit 7 is a true and correct copy of a document
     25 marked as Exhibit 1742 at the deposition of Moonsu Park, taken on January 30,
     26 2019, produced in the above-captioned matter bearing the beginning bates number
     27 STAR000034808.
     28

                                                          DECL. IN SUPP. OF DWI’S MOT. FOR SUMM. J.
                                                     2                        3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 1973-2 Filed 09/19/19 PageID.129745 Page 3 of
                                      15

      1         10.   Attached as Exhibit 8 is a true and correct copy of deposition excerpts
      2 from the transcript of the Videotaped Deposition of Ingu Park, dated May 31,
      3 2018.
      4         11.   Attached as Exhibit 9 is a true and correct copy of deposition excerpts
      5 from the transcript of the Videotaped Deposition of Moonsu Park, dated January
      6 31, 2019.
      7         12.   Attached as Exhibit 10 is a true and correct copy of deposition
      8 excerpts from the transcript of the Videotaped 30(b)(6) StarKist Co. Corporate
      9 Deposition of Linda Gilbert, dated January 23, 2019.
     10         13.   Attached as Exhibit 11 is a true and correct copy of a document
     11 produced in the above-captioned matter bearing the beginning bates number
     12 STAR000052017.
     13         14.   Attached as Exhibit 12 is a true and correct copy of a document
     14 produced in the above-captioned matter bearing the beginning bates number
     15 STAR000052040.
     16         15.   Attached as Exhibit 13 is a true and correct copy of a document
     17 produced in the above-captioned matter bearing the beginning bates number
     18 STAR000052062.
     19         16.   Attached as Exhibit 14 is a true and correct copy of a document
     20 produced in the above-captioned matter bearing the beginning bates number
     21 STAR000052087.
     22         17.   Attached as Exhibit 15 is a true and correct copy of a document
     23 produced in the above-captioned matter bearing the beginning bates number
     24 STAR000052111.
     25         18.   Attached as Exhibit 16 is a true and correct copy of a document
     26 produced in the above-captioned matter bearing the beginning bates number
     27 STAR000052137.
     28

                                                         DECL. IN SUPP. OF DWI’S MOT. FOR SUMM. J.
                                                   3                         3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 1973-2 Filed 09/19/19 PageID.129746 Page 4 of
                                      15

      1        19.    Attached as Exhibit 17 is a true and correct copy of a document
      2 produced in the above-captioned matter bearing the beginning bates number
      3 STAR000052163.
      4        20.    Attached as Exhibit 18 is a true and correct copy of a document
      5 produced in the above-captioned matter bearing the beginning bates number
      6 STAR000052189.
      7        21.    Attached as Exhibit 19 is a true and correct copy of a document
      8 produced in the above-captioned matter bearing the beginning bates number
      9 STAR000052216.
     10        22.    Attached as Exhibit 20 is a true and correct copy of a document
     11 produced in the above-captioned matter bearing the beginning bates number
     12 STAR000052244.
     13        23.    Attached as Exhibit 21 is a true and correct copy of a document
     14 produced in the above-captioned matter bearing the beginning bates number
     15 STAR000052272.
     16        24.    Attached as Exhibit 22 is a true and correct copy of deposition
     17 excerpts from the transcript of the Videotaped Deposition of Donald J. Binotto,
     18 dated October 10, 2018.
     19        25.    Attached as Exhibit 23 is a true and correct copy of deposition
     20 excerpts from the transcript of the Videotaped Deposition of In-Soo Cho, dated
     21 May 29, 2018.
     22        26.    Attached as Exhibit 24 is a true and correct copy of deposition
     23 excerpts from the transcript of the Continued Videotaped 30(b)(6) Deposition of
     24 StarKist, Andras Mecs, Jr., Designated Deponent, Volume II, dated March 7, 2018.
     25        27.    Attached as Exhibit 25 is a true and correct copy of the Declaration of
     26 Sang-Woo Choi, dated September 4, 2019.
     27
     28

                                                         DECL. IN SUPP. OF DWI’S MOT. FOR SUMM. J.
                                                   4                         3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 1973-2 Filed 09/19/19 PageID.129747 Page 5 of
                                      15

      1        28.    Attached as Exhibit 26 is a true and correct copy of deposition
      2 excerpts from the transcript of the Videotaped Deposition of Marianne DeMario,
      3 dated April 23, 2019.
      4        29.    Attached as Exhibit 27 is a true and correct copy of deposition
      5 excerpts from the transcript of the Videotaped Deposition of Albert Rossi, dated
      6 April 9, 2019.
      7        30.    Attached as Exhibit 28 is a true and correct copy of a document
      8 produced in the above-captioned matter bearing the beginning bates number
      9 STAR000050431.
     10        31.    Attached as Exhibit 29 is a true and correct copy of a document
     11 produced in the above-captioned matter bearing the beginning bates number
     12 STAR000027276.
     13        32.    Attached as Exhibit 30 is a true and correct copy of a document
     14 produced in the above-captioned matter bearing the beginning bates number
     15 STAR000050516.
     16        33.    Attached as Exhibit 31 is a true and correct copy of deposition
     17 excerpts from the transcript of the Videotaped Deposition Upon Oral Examination
     18 of Gary Hamilton, Ph.D., dated April 30, 2019.
     19        34.    Attached as Exhibit 32 is a true and correct copy of deposition
     20 excerpts from the transcript of the Video-Recorded Deposition of Adoria Lim,
     21 C.P.A., dated May 1, 2019.
     22        35.    Attached as Exhibit 33 is a true and correct copy of deposition
     23 excerpts from the transcript of the Video-Recorded Deposition of Adoria Lim,
     24 C.P.A., dated July 31, 2019.
     25        36.    Attached as Exhibit 34 is a true and correct copy of deposition
     26 excerpts from the transcript of the Continued Videotaped 30(b)(6) Deposition of
     27 StarKist, Cary Gann, Designated Deponent, Volume III, dated March 8, 2018.
     28

                                                         DECL. IN SUPP. OF DWI’S MOT. FOR SUMM. J.
                                                   5                         3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 1973-2 Filed 09/19/19 PageID.129748 Page 6 of
                                      15

      1         37.   Attached as Exhibit 35 is a true and correct copy of deposition
      2 excerpts from the transcript of the 30(b)(6) Deposition of StarKist Co. Corporate
      3 Designee, Dennis Adams, dated January 30, 2019.
      4         38.   Attached as Exhibit 36 is a true and correct copy of a document
      5 marked as Exhibit 2001 at the deposition of Dennis Adams, taken on January 30,
      6 2019, with relevant excerpts of the transcript attached thereto.
      7         39.   Attached as Exhibit 37 is a true and correct copy of a document
      8 produced in the above-captioned matter bearing the beginning bates number
      9 DWI_000107689.
     10         40.   Attached as Exhibit 38 is a true and correct copy of a document
     11 marked as Exhibit 1382 at the Deposition of Adoria Lim, taken on July 31, 2019,
     12 produced in the above-captioned matter bearing the beginning bates number
     13 SKC000861183.
     14         41.   Attached as Exhibit 39 is a true and correct copy of Defendant Tri-
     15 Union Seafoods LLC d/b/a Chicken of the Sea International’s Second
     16 Supplemental Responses and Objections to Plaintiffs’ Second Set of
     17 Interrogatories – Interrogatory No. 1, dated October 18, 2018.
     18         42.   Attached as Exhibit 40 is a true and correct copy of deposition
     19 excerpts from the transcript of the Videotaped Deposition of Michael Ray White,
     20 dated December 6, 2018.
     21         43.   Attached as Exhibit 41 is a true and correct copy of deposition
     22 excerpts from the transcript of the Videotaped Deposition of John Sawyer, dated
     23 December 4, 2018.
     24         44.   Attached as Exhibit 42 is a true and correct copy of deposition
     25 excerpts from the transcript of the Videotaped Deposition of Shue Wing Chan,
     26 dated December 10, 2018.
     27         45.   Attached as Exhibit 43 is a true and correct copy of Defendant
     28 Bumble Bee Foods, LLC’s Corrected Fifth Supplemental Objections and

                                                         DECL. IN SUPP. OF DWI’S MOT. FOR SUMM. J.
                                                    6                        3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 1973-2 Filed 09/19/19 PageID.129749 Page 7 of
                                      15

      1 Responses to Plaintiffs’ Second Set of Interrogatories During the Limited
      2 Discovery Stay Perior – Interrogatory No. 1, dated May 18, 2018.
      3         46.   Attached as Exhibit 44 is a true and correct copy of the Plea
      4 Agreement entered in the action United States v. StarKist Co., Case No. 18-cr-
      5 00513-EMC (N.D. Cal.), ECF No. 24, on November 14, 2018.
      6         47.   Attached as Exhibit 45 is a true and correct copy of the Amended
      7 Plea Agreement entered in the action United States v. Bumble Bee Foods, LLC,
      8 Case No. 17-cr-00249-EMC (N.D. Cal.), ECF No. 32, on August 2, 2017.
      9         48.   Attached as Exhibit 46 is a true and correct copy of the Plea
     10 Agreement entered in the action United States v. Walter Scott Cameron, Case No.
     11 16-cr-00501-EMC (N.D. Cal.), ECF No. 18, on January 25, 2017.
     12         49.   Attached as Exhibit 47 is a true and correct copy of the Plea
     13 Agreement entered in the action United States v. Kenneth Worsham, Case No. 16-
     14 cr-00535-EMC (N.D. Cal.), ECF No. 14, on March 15, 2017.
     15         50.   Attached as Exhibit 48 is a true and correct copy of the Plea
     16 Agreement entered in the action United States v. Stephen L. Hodge, Case No. 17-
     17 cr-00297-EMC (N.D. Cal.), ECF No. 13, on June 28, 2017.
     18         51.   Attached as Exhibit 49 is a true and correct copy of a document
     19 marked as Exhibit 649 at the deposition of Ingu Park, taken on May 31, 2018,
     20 produced in the above-captioned matter bearing the beginning bates number
     21 BB_Civil_000092771.
     22         52.   Attached as Exhibit 50 is a true and correct copy of a document
     23 marked as Exhibit 1340 at the deposition of Myung Woo Lee, taken on October
     24 26, 2018, with relevant excerpts of the transcript attached thereto.
     25         53.   Attached as Exhibit 51 is a true and correct copy of deposition
     26 excerpts from the transcript of the Videotaped Deposition of Andrew Choe, dated
     27 March 6, 2018.
     28

                                                         DECL. IN SUPP. OF DWI’S MOT. FOR SUMM. J.
                                                    7                        3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 1973-2 Filed 09/19/19 PageID.129750 Page 8 of
                                      15

      1         54.   Attached as Exhibit 52 is a true and correct copy of deposition
      2 excerpts from the transcript of the 30(b)(6) Deposition of StarKist Co. Corporate
      3 Designee, Robert Meece, dated February 12, 2018.
      4         55.   Attached as Exhibit 53 is a true and correct copy of a document
      5 produced in the above-captioned matter bearing the beginning bates number
      6 STAR000050426.
      7         56.   Attached as Exhibit 54 is a true and correct copy of a document
      8 marked as Exhibit 1321 at the deposition of Sang Woo Choi, taken on October 24,
      9 2018, with relevant excerpts of the transcript attached thereto.
     10         57.   Attached as Exhibit 55 is a true and correct copy of the Fourth
     11 Consolidated Direct Purchaser Class Complaint, dated October 5, 2018.
     12         58.   Attached as Exhibit 56 is a true and correct copy of a document
     13 marked as Exhibit 16 at the deposition of Andrew Choe, taken on March 6, 2018,
     14 produced in the above-captioned matter bearing the beginning bates number
     15 SKC000558940.
     16         59.   Attached as Exhibit 57 is a true and correct copy of the Declaration
     17 and Expert Report of Marianne DeMario, CPA/ABV, CFF, CFA, ASA, dated
     18 February 15, 2019.
     19         60.   Attached as Exhibit 58 is a true and correct copy of deposition
     20 excerpts from the transcript of the Videotaped Deposition of Nam-Jung Kim, dated
     21 January 30, 2019.
     22         61.   Attached as Exhibit 59 is a true and correct copy of a document
     23 marked as Exhibit 1343 at the deposition of Myung Woo Lee, taken on October
     24 26, 2018, with relevant excerpts of the transcript attached thereto.
     25         62.   Attached as Exhibit 60 is a true and correct copy of the Rebuttal
     26 Declaration and Expert Report of Marianne DeMario, CPA/ABV, CFF, CFA,
     27 ASA, dated July 2, 2019.
     28

                                                         DECL. IN SUPP. OF DWI’S MOT. FOR SUMM. J.
                                                    8                        3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 1973-2 Filed 09/19/19 PageID.129751 Page 9 of
                                      15

      1        63.    Attached as Exhibit 61 is a true and correct copy of the Expert Report
      2 of Albert Rossi, CPA, dated February 15, 2019.
      3        64.    Attached as Exhibit 62 is a true and correct copy of the Declaration
      4 and Expert Report of Gary G. Hamilton, Ph.D., dated February 15, 2019.
      5        65.    Attached as Exhibit 63 is a true and correct copy of the Expert Report
      6 of Adoria Lim, dated February 15, 2019.
      7        66.    Attached as Exhibit 64 is a true and correct copy of the Reply Report
      8 of Adoria Lim, dated July 2, 2019.
      9        67.    Attached as Exhibit 65 is a true and correct copy of the Rebuttal
     10 Declaration and Expert Report of Gary G. Hamilton, Ph.D., dated July 2, 2019.
     11        68.    Attached as Exhibit 66 is a true and correct copy of excerpts of the
     12 Transcript of Proceedings in United States v. StarKist Co., Case No. 18-cr-00513-
     13 EMC (N.D. Cal.), ECF No. 179, dated September 11, 2019.
     14        69.    Attached as Exhibit 67 is a true and correct copy of the Declaration of
     15 Linda Gilbert, dated September 18, 2019.
     16        70.    Attached as Exhibit 68 is a true and correct copy of the Declaration of
     17 Christopher S. Yates, dated September 19, 2019.
     18
     19        I declare under penalty of perjury that the foregoing is true and correct, and
     20 that this Declaration was executed this 18th day of September 2019, in San
     21 Francisco, California.
     22
     23
     24                                            By:��
     25                                                 u­ Kapp
                                                      Gaunella
     26
     27
     28

                                                         DECL. IN SUPP. OF DWl'S MOT. FOR SUMM. J.
                                                   9                         3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 1973-2 Filed 09/19/19 PageID.129752 Page 10
                                     of 15

     1
     2       Exhibit                      Description                           Pages
     3         1       Declaration of Myoung Woo Lee, dated May 9,              16-18
     4                 2019
     5         2       Declaration of Professor Robert M. Daines, dated         19-94
                       September 7, 2019, attaching as Exhibit A, the
     6
                       Expert Report of Robert M. Daines, dated May 10,
     7                 2019
     8         3       Deposition excerpts from the transcript of the           95-107
                       30(b)(6) Videotaped Deposition of Sang-Woo Choi
     9
                       for Dongwon Industries Co. Ltd., dated October 24,
    10                 2018
    11         4       Deposition excerpts from the transcript of the          108-121
    12                 Videotaped Deposition of Myoung Woo Lee, dated
                       October 25, 2018
    13
               5       Declaration of Andrew Choe, dated May 10, 2019          122-127
    14         6       Declaration of Robert Scott Meece, dated                128-165
    15                 September 11, 2019, and Exhibits A and B
               7       Document marked as Exhibit 1742 at the deposition       166-239
    16
                       of Moonsu Park, taken on January 30, 2019,
    17                 produced in the above-captioned matter bearing the
    18                 beginning bates number STAR000052017
    19         8       Deposition excerpts from the transcript of the          240-261
                       Videotaped Deposition of Ingu Park, dated May 31,
    20
                       2018
    21         9       Deposition excerpts from the transcript of the          262-285
    22                 Videotaped Deposition of Moonsu Park, dated
                       January 31, 2019
    23
               10      Deposition excerpts from the transcript of the          286-294
    24                 Videotaped 30(b)(6) StarKist Co. Corporate
    25                 Deposition of Linda Gilbert, dated January 23, 2019
    26         11      Document produced in the above-captioned matter         295-318
                       bearing the beginning bates number
    27
                       STAR000052017
    28         12      Document produced in the above-captioned matter         319-341

                                                    DECL. IN SUPP. OF DWI’S MOT. FOR SUMM. J.
                                               10                       3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 1973-2 Filed 09/19/19 PageID.129753 Page 11
                                     of 15

     1                 bearing the beginning bates number
     2                 STAR000052040
     3         13      Document produced in the above-captioned matter         342-367
                       bearing the beginning bates number
     4                 STAR000052062
     5         14      Document produced in the above-captioned matter         368-392
     6                 bearing the beginning bates number
                       STAR000052087
     7
               15      Document produced in the above-captioned matter         393-419
     8                 bearing the beginning bates number
     9                 STAR000052111
    10         16      Document produced in the above-captioned matter         420-446
                       bearing the beginning bates number
    11                 STAR000052137
    12         17      Document produced in the above-captioned matter         447-473
    13                 bearing the beginning bates number
                       STAR000052163
    14
               18      Document produced in the above-captioned matter         474-501
    15                 bearing the beginning bates number
    16                 STAR000052189
    17         19      Document produced in the above-captioned matter         502-530
                       bearing the beginning bates number
    18                 STAR000052216
    19         20      Document produced in the above-captioned matter         531-559
    20                 bearing the beginning bates number
                       STAR000052244
    21
               21      Document produced in the above-captioned matter         560-587
    22                 bearing the beginning bates number
    23                 STAR000052272
    24         22      Deposition excerpts from the transcript of the          588-598
                       Videotaped Deposition of Donald J. Binotto, dated
    25                 October 10, 2018
    26         23      Deposition excerpts from the transcript of the          599-613
    27                 Videotaped Deposition of In-Soo Cho, dated May
                       29, 2018
    28

                                                    DECL. IN SUPP. OF DWI’S MOT. FOR SUMM. J.
                                              11                        3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 1973-2 Filed 09/19/19 PageID.129754 Page 12
                                     of 15

     1         24      Deposition excerpts from the transcript of the          614-627
     2                 Continued Videotaped 30(b)(6) Deposition of
                       StarKist, Andras Mecs, Jr., Designated Deponent,
     3
                       Volume II, dated March 7, 2018
     4         25      Declaration of Sang-Woo Choi, dated September 4,        628-630
     5                 2019
     6         26      Deposition excerpts from the transcript of the          631-688
                       Videotaped Deposition of Marianne DeMario, dated
     7
                       April 23, 2019
     8         27      Deposition excerpts from the transcript of the          689-735
     9                 Videotaped Deposition of Albert Rossi, dated April
                       9, 2019
    10
               28      Document produced in the above-captioned matter         736-740
    11                 bearing the beginning bates number
    12                 STAR000050431
    13         29      Document produced in the above-captioned matter         741-742
                       bearing the beginning bates number
    14
                       STAR00002726
    15         30      Document produced in the above-captioned matter         743-745
    16                 bearing the beginning bates number
    17                 STAR000050516
               31      Deposition excerpts from the transcript of the          746-771
    18                 Videotaped Deposition Upon Oral Examination of
    19                 Gary Hamilton, Ph.D., dated April 30, 2019
    20         32      Deposition excerpts from the transcript of the          772-788
                       Video-Recorded Deposition of Adoria Lim, C.P.A.,
    21
                       dated May 1, 2019
    22         33      Deposition excerpts from the transcript of the          789-821
    23                 Video-Recorded Deposition of Adoria Lim, C.P.A.,
    24                 dated July 31, 2019
               34      Deposition excerpts from the transcript of the          822-835
    25                 Continued Videotaped 30(b)(6) Deposition of
    26                 StarKist, Cary Gann, Designated Deponent, Volume
    27                 III, dated March 8, 2018
               35      Deposition excerpts from the transcript of the          836-846
    28

                                                    DECL. IN SUPP. OF DWI’S MOT. FOR SUMM. J.
                                              12                        3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 1973-2 Filed 09/19/19 PageID.129755 Page 13
                                     of 15

     1                 30(b)(6) Deposition of StarKist Co. Corporate
     2                 Designee, Dennis Adams, dated January 30, 2019
     3         36      Document marked as Exhibit 2001 at the deposition     847-852
                       of Dennis Adams, taken on January 30, 2019, with
     4                 relevant excerpts of the transcript attached thereto
     5         37      Document produced in the above-captioned matter       853-931
     6                 bearing the beginning bates number
                       DWI_000107689
     7
               38      Document marked as Exhibit 1382 at the deposition     932-939
     8                 of Adoria Lim, taken on July 31, 2019, produced in
     9                 the above-captioned matter bearing the beginning
                       bates number SKC000861183
    10
               39      Defendant Tri-Union Seafoods LLC d/b/a Chicken        940-947
    11                 of the Sea International’s Second Supplemental
    12                 Responses and Objections to Plaintiffs’ Second Set
    13                 of Interrogatories – Interrogatory No. 1, dated
                       October 18, 2018
    14
               40      Deposition excerpts from the transcript of the        948-959
    15                 Videotaped Deposition of Michael Ray White, dated
    16                 December 6, 2018
    17         41      Deposition excerpts from the transcript of the        960-973
                       Videotaped Deposition of John Sawyer, dated
    18                 December 4, 2018
    19         42      Deposition excerpts from the transcript of the        974-990
    20                 Videotaped Deposition of Shue Wing Chan, dated
                       December 10, 2018
    21
               43      Defendant Bumble Bee Foods, LLC’s Corrected          991-1000
    22                 Fifth Supplemental Objections and Responses to
    23                 Plaintiffs’ Second Set of Interrogatories During the
                       Limited Discovery Stay Period – Interrogatory No.
    24
                       1, dated May 18, 2018
    25         44      Plea Agreement entered in the action United States 1001-1020
    26                 v. StarKist Co., Case No. 18-cr-00513-EMC (N.D.
    27                 Cal.), ECF No. 24, on November 14, 2018
               45      Amended Plea Agreement entered in the action         1021-1040
    28

                                                    DECL. IN SUPP. OF DWI’S MOT. FOR SUMM. J.
                                              13                        3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 1973-2 Filed 09/19/19 PageID.129756 Page 14
                                     of 15

     1                 United States v. Bumble Bee Foods, LLC, Case No.
     2                 17-cr-00249-EMC (N.D. Cal.), ECF No. 32, on
                       August 2, 2017
     3
               46      Plea Agreement entered in the action United States      1041-1052
     4                 v. Walter Scott Cameron, Case No. 16-cr-00501-
     5                 EMC (N.D. Cal.), ECF No. 18, on January 25, 2017
     6         47      Plea Agreement entered in the action United States      1053-1064
                       v. Kenneth Worsham, Case No. 16-cr-00535-EMC
     7
                       (N.D. Cal.), ECF No. 14, on March 15, 2017
     8         48      Plea Agreement entered in the action United States      1065-1076
     9                 v. Stephen L. Hodge, Case No. 17-cr-00297-EMC
                       (N.D. Cal.), ECF No. 13, on June 28, 2017
    10
               49      Document marked as Exhibit 649 at the deposition        1077-1078
    11                 of Ingu Park, taken on May 31, 2018, produced in
    12                 the above-captioned matter bearing the beginning
    13                 bates number BB_Civil_000092771
               50      Document marked as Exhibit 1340 at the deposition       1079-1085
    14
                       of Myung Woo Lee, taken on October 26, 2018,
    15                 with relevant excerpts of the transcript attached
    16                 thereto
    17         51      Deposition excerpts from the transcript of the          1086-1102
                       Videotaped Deposition of Andrew Choe, dated
    18                 March 6, 2018
    19         52      Deposition excerpts from the transcript of the          1103-1110
    20                 30(b)(6) Deposition of StarKist Co. Corporate
                       Designee, Robert Meece, dated February 12, 2018
    21
               53      Document produced in the above-captioned matter         1111-1116
    22                 bearing the beginning bates number
    23                 STAR000050426
    24         54      Document marked as Exhibit 1321 at the deposition       1117-1122
                       of Sang Woo Choi, taken on October 24, 2018, with
    25                 relevant excerpts of the transcript attached thereto
    26         55      Fourth Consolidated Direct Purchaser Class              1123-1214
    27                 Complaint, dated October 5, 2018
               56      Document marked as Exhibit 16 at the deposition of      1215-1219
    28

                                                     DECL. IN SUPP. OF DWI’S MOT. FOR SUMM. J.
                                               14                        3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 1973-2 Filed 09/19/19 PageID.129757 Page 15
                                     of 15

     1                 Andrew Choe, taken on March 6, 2018, produced in
     2                 the above-captioned matter bearing the beginning
                       bates number SKC000558940
     3
               57      Declaration and Expert Report of Marianne              1220-1281
     4                 DeMario, CPA/ABV, CFF, CFA, ASA, dated
     5                 February 15, 2019
     6         58      Deposition excerpts from the transcript of the         1282-1294
                       Videotaped Deposition of Nam-Jung Kim, dated
     7
                       January 30, 2019
     8         59      Document marked as Exhibit 1343 at the deposition      1295-1301
     9                 of Myung Woo Lee, taken on October 26, 2018,
                       with relevant excerpts of the transcript attached
    10
                       thereto
    11         60      Rebuttal Declaration and Expert Report of Marianne     1302-1338
    12                 DeMario, CPA/ABV, CFF, CFA, ASA, dated July
    13                 2, 2019
               61      Expert Report of Albert Rossi, CPA, dated February     1339-1369
    14
                       15, 2019
    15         62      Declaration and Expert Report of Gary G. Hamilton,     1370-1470
    16                 Ph.D., dated February 15, 2019
    17         63      Expert Report of Adoria Lim, dated February 15,        1471-1504
                       2019
    18
               64      Reply Report of Adoria Lim, dated July 2, 2019         1505-1580
    19         65      Rebuttal Declaration and Expert Report of Gary G.      1581-1642
    20                 Hamilton, Ph.D., dated July 2, 2019
               66      Transcript of Proceedings in United States v.          1643-1656
    21
                       StarKist Co., Case No. 18-cr-00513-EMC (N.D.
    22                 Cal.), ECF No. 179, dated September 11, 2019
    23         67      Declaration of Linda Gilbert, dated September 18,      1657-1659
    24                 2019
               68      Declaration of Christopher S. Yates, executed on       1660-1675
    25
                       September 19, 2019 in San Francisco, California.
    26
    27
    28

                                                    DECL. IN SUPP. OF DWI’S MOT. FOR SUMM. J.
                                              15                        3:15-md-02670-JLS-MDD
